DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 BRUCE SCHWACK a/k/a BRUCE G. SCHWACK, and DAWN HIRSCH
     a/k/a DAWN SCHWACK a/k/a DAWN R. HIRSCH a/k/a
                  DAWN ROBYN HAGEN,
                       Appellants,

                                    v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
   ARGENT SECURITES, INC., ASSET-BACKED PASS-THROUGH
             CERTIFICATES, SERIES 2006-W2,
                        Appellee.

                              No. 4D18-872

                         [November 15, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald W. Hafele, Judge; L.T. Case
No. 50-2017-CA-006896-XXXXMB.

  Brian K. Korte and Scott Wortman of Korte & Wortman, P.A., West Palm
Beach, for appellants.

  Kimberly S. Mello and Joseph H. Picone of Greenberg Traurig, P.A.,
Tampa, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.